41 So.3d 1096 (2010)
Donald ASHWORTH, Petitioner,
v.
STATE of Florida, Respondent.
No. 5D10-2355.
District Court of Appeal of Florida, Fifth District.
August 13, 2010.
Donald C. Ashworth, Daytona Beach, pro se.
No appearance for Respondent.
PER CURIAM.
Petitioner Donald C. Ashworth entered into a negotiated plea and was sentenced on April 28, 2006. His petition for belated appeal, filed on July 9, 2010, is untimely because it was not filed within the two-year time period and does not meet the requirements of Florida Rule of Appellate Procedure 9.141(c)(4)(A). Therefore, Ashworth's petition is dismissed. See Dickson v. State, 22 So.3d 547 (Fla. 2d DCA 2009); Brown v. State, 826 So.2d 1047 (Fla. 5th DCA 2002). While the untimeliness of his petition is dispositive, we note that, additionally, the petition is facially insufficient because it does not comply with Florida Rule of Appellate Procedure 9.141(c)(3), including the fact that it is missing a proper oath, sworn to under penalty of perjury.
DISMISSED.
MONACO, C.J., TORPY and EVANDER, JJ., concur.